IN THE DISTRICT COURT OF APPEAL OF THE STATE OF FLORIDA
                              FIFTH DISTRICT

                                              NOT FINAL UNTIL TIME EXPIRES TO
                                              FILE MOTION FOR REHEARING AND
                                              DISPOSITION THEREOF IF FILED


NICOLE ESCOBAR,

             Appellant,

 v.                                                  Case No. 5D17-314

YAN FABIAN ESCOBAR,

             Appellee.

________________________________/

Opinion filed January 5, 2018

Appeal from the Circuit Court
for Orange County,
Bob Leblanc, Judge.

Julie F. Weinberger, Kissimmee,
for Appellant.

Heather M. Kolinsky, of Law Office of Chad
A. Barr, P.A., Altamonte Springs, for
Appellee.


PER CURIAM.

      AFFIRMED. See Clark v. Clark, 147 So. 3d 655, 657 (Fla. 5th DCA 2014) (holding

issue is properly before court when it is raised in pleadings or when it is raised and

considered by court without objection).


ORFINGER, EVANDER and WALLIS, JJ., concur.